Exhibit 10.02

AMENDMENT NO. 1 TO

AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT (this
“Amendment”) is made as of March 30, 2007 by and among Education Management
Corporation, a Pennsylvania corporation (as successor by merger to EM
Acquisition Corporation) (the “Company”), GS Capital Partners V Fund, L.P., a
Delaware limited partnership (“GSCP”), GS Capital Partners V Offshore Fund,
L.P., a Cayman Islands exempted limited partnership (“GSCP Offshore”), GS
Capital Partners V GmbH & Co. KG, a limited partnership formed under the laws of
the Federal Republic of Germany (“GSCP Germany”), GS Capital Partners V
Institutional, L.P., a Delaware limited partnership (“GSCP Institutional”,
collectively with GSCP, GSCP Offshore and GSCP Germany, the “GSCP Parties”),
Providence Equity Partners V L.P., a Delaware limited partnership
(“Providence”), Providence Equity Partners V-A L.P., a Delaware limited
partnership (“Providence-A”), Providence Equity Partners IV L.P., a Delaware
limited partnership (“Providence-IV”) and Providence Equity Operating Partners
IV L.P., a Delaware limited partnership (“Providence Operating-IV”, collectively
with Providence, Providence-A and Providence-IV, the “Providence Parties”) and
amends that certain amended and restated shareholders’ agreement (the
“Shareholders’ Agreement”), dated as of October 30, 2006, by and among the
Company, the GSCP Parties, the Providence Parties and the other Persons that are
signatories thereto. Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Shareholders’
Agreement.

W I T N E S S E T H :

WHEREAS, Section 21 of the Shareholders’ Agreement provides that the
Shareholders’ Agreement may be amended if approved in writing by (a) the
Company, (b) the GSCP Parties (or a GSCP Governance Rights Assignee, as
applicable) for so long as the GSCP Parties (or a GSCP Governance Rights
Assignee, as applicable) and their Affiliates hold a number of shares of Common
Stock that is no less than 25% of the number of shares of Common Stock held by
the GSCP Parties immediately following the Merger, (c) the Providence Parties
(or a Providence Governance Rights Assignee, as applicable) for so long as the
Providence Parties (or a Providence Governance Rights Assignee, as applicable)
and their Affiliates hold a number of shares of Common Stock that is no less
than 25% of the number of shares of Common Stock held by the Providence Parties
immediately following the Merger, and (d) the Shareholders holding a majority of
the shares of Common Stock held by all Shareholders;

WHEREAS, Section 21 of the Shareholders’ Agreement further provides that no
amendment to the Shareholders’ Agreement shall be made in a manner that
materially and adversely affects a Shareholder’s rights thereunder without the
approval of such Shareholder, unless such amendment adversely affects all
Shareholders in the same manner proportionate to their respective Stock
holdings;

WHEREAS, on March 28, 2007, the Company issued to Todd S. Nelson, and Todd S.
Nelson purchased from the Company, shares of Common Stock pursuant to that
certain subscription agreement, dated as of March 28, 2007, between the Company
and Todd S. Nelson; and



--------------------------------------------------------------------------------

WHEREAS, the parties to this Amendment desire to amend a certain defined term in
the Shareholders’ Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

Section 1. Amendment. The Shareholders’ Agreement is hereby amended as follows:

1.1. Section 1 of the Shareholders’ Agreement is hereby amended so that the
defined term “Management Holder” is amended and restated in its entirety as
follows:

“Management Holder” means each of John R. McKernan, Jr., Edward H. West, Leo F.
Mullin and Todd S. Nelson and any other subsequent holder of Stock who agrees to
be bound by the terms of this Agreement as a Management Holder.

Section 2. References to Agreement. Following the execution of this Amendment
all references in the Shareholders’ Agreement to the “Agreement” shall be deemed
to be references to the Shareholders’ Agreement as amended by this Amendment.

Section 3. No Further Amendments. Except as expressly amended and modified
herein, all terms and provisions of the Shareholders’ Agreement shall remain in
full force and effect. No change, modification or waiver of any provision of
this Amendment shall be valid unless the same is in writing and signed by the
parties hereto.

Section 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

Section 5. Counterparts. This Amendment may be executed in separate counterparts
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Amended and Restated Shareholders’ Agreement as of the day and year first above
written.

 

EDUCATION MANAGMENT CORPORATION By:  

/s/ Edward H. West

Name:   Edward H. West Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Amendment No. 1 to Amended and Restated Shareholders’
Agreement]



--------------------------------------------------------------------------------

GS CAPITAL PARTNERS V FUND, L.P. By:  

GSCP V Advisors, L.L.C.,

its general partner

  By:  

/s/ Adrian M. Jones

Name:   Adrian M. Jones Title:   GS CAPITAL PARTNERS V OFFSHORE FUND, L.P. By:  

GSCP V Offshore Advisors, L.L.C.,

its general partner

  By:  

/s/ Adrian M. Jones

Name:   Adrian M. Jones Title:   GS CAPITAL PARTNERS V GmbH & Co. KG By:  

GS Advisors V, L.L.C.,

its managing limited partner

By:  

/s/ Adrian M. Jones

Name:   Adrian M. Jones Title:   GS CAPITAL PARTNERS V INSTITUTIONAL, L.P. By:  

GS Advisors V, L.L.C.,

its general partner

By:  

/s/ Adrian M. Jones

Name:   Adrian M. Jones Title:  

[Signature Page to Amendment No. 1 to Amended and Restated Shareholders’
Agreement]



--------------------------------------------------------------------------------

PROVIDENCE EQUITY PARTNERS V L.P. By:  

Providence Equity Partners GP V L.P.,

its general partner

  By:  

Providence Equity Partners V LLC,

its general partner

By:  

/s/ Paul J. Salem

Name:   Paul J. Salem Title:   PROVIDENCE EQUITY PARTNERS V-A L.P. By:  

Providence Equity Partners GP V L.P.,

its general partner

By:  

Providence Equity Partners V LLC,

its general partner

By:  

/s/ Paul J. Salem

Name:   Paul J. Salem Title:   PROVIDENCE EQUITY PARTNERS IV L.P. By:  

Providence Equity GP IV LP,

its general partner

By:  

Providence Equity Partners IV L.L.C.,

its general partner

By:  

/s/ Paul J. Salem

Name:   Paul J. Salem Title:   PROVIDENCE EQUITY OPERATING PARTNERS IV L.P. By:
 

Providence Equity GP IV LP,

its general partner

By:  

Providence Equity Partners IV L.L.C.,

its general partner

By:  

/s/ Paul J. Salem

Name:   Paul J. Salem Title:  

[Signature Page to Amendment No. 1 to Amended and Restated Shareholders’
Agreement]